Justice SILAK,
DISSENTING.
I respectfully dissent. While I agree with the majority that the correct test for determining the validity of the IACP’s equal protection challenge is the rational basis test, I disagree with the Court’s analysis and result.
Under the “rational basis” or “rational relationship” test, the regulation or statute in question should be upheld as long as its objectives “can reasonably be said to promote the health, safety and welfare of the public.” Jones v. State Board of Medicine, 97 Idaho 859, 871, 555 P.2d 399, 411 (1976). This test is generally used where the statute or regulation impacts social or economic areas, and in such cases the “question becomes whether the classification ‘advances legitimate legislative goals in a rational fashion.’ ” Leliefeld, v. Johnson, 104 Idaho 357, 374, 659 P.2d 111, 128 (1983) (quoting Schweiker v. Wilson, 450 U.S. 221, 234, 101 S.Ct. 1074, 67 L.Ed.2d 186 (1981)). This Court noted in Leliefeld that the United States Supreme Court has held, with respect to economics and social welfare, that a state statute does not violate the Equal Protection Clause simply because a classification is imperfect: “If the classification has some ‘reasonable basis,’ it does not offend the Constitution simply because the classification ‘is not made with mathematical nicety or because in practice it results in some inequality.’ ” Id. at 374 n. 16, 659 P.2d at 128 n. 16 (quoting Dandridge v. Williams, 397 U.S. 471, 485, 90 S.Ct. 1153, 25 L.Ed.2d 491 (1970)).
The IACP contends and the majority holds that there is no basis in fact to support a limitation or restriction on chiropractic services but not on other health care providers treating the same conditions. The IACP also argues that the record supports its contention that providing chiropractic care under the two statutory plans does not significantly affect the cost or availability of individual or small employer health insurance. In my view, the evidence is not sufficient for the Court to conclude that the $1,000 limitation is not rationally related to the promotion of public health or welfare. The Department of Insurance and the Director were charged with alleviating a crisis in the access and availability of health insurance to small employer groups and individuals who could not obtain insurance coverage in the traditional insurance marketplace. According to the record, the “basic” and “standard” insurance plans were never intended to replace traditional insurance policies, but rather were created to provide minimal levels of insurance for these groups. Limitations and exclusions of some services had to be made in order to develop affordable basic and standard insurance plans.
The regulations do not exclude chiropractic services, but instead provide for $1,000 in coverage for chiropractic services per year. This limitation is comparable to limitations found in policies in the traditional insurance market. The fact that 80% of the traditional “preferred” health insurance market in Idaho *490provides either a $500 to $800 limit on chiropractic benefits payable per year under a policy or a cap of ten visits per year, is very persuasive that the limitation here of $1,000 per year is rational and reasonable.
I believe that under a proper application of the rational basis test, the regulations in question can reasonably be said to promote the health, safety and welfare of the public, and therefore, do not violate the equal protection provisions of either the Idaho or United States Constitutions. Accordingly, I would affirm the district court’s order granting summary judgment to the respondents.